Appeal by defendant from a judgment of the County Court, Nassau County (Baker, J.), rendered January 9, 1991, convicting him of criminal sale of a controlled substance in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf., People v Gonzalez, 47 NY2d 606).
We have considered the arguments raised in the defendant’s supplemental pro se brief and find that there are no nonfrivolous issues warranting reversal or the assignment of new appellate counsel. Bracken, J. P., Rosenblatt, Miller and Pizzuto, JJ., concur.